Title: To James Madison from Tench Coxe, 23 January 1788
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada Jany 23d. 1788.
I am truely sorry that appearances are not more promising in Massachussets than I learn from your letter of 20th instant. The pamphlet may be of signal service as things unhappily are so circumstanced & I rejoice in having sent it. I hope the movements of the tradesmen will have an influence on a principal Character. The peculiar situation of Maine is unfortunate. The greatest difficulty will arise, I fear, from circumstances wch. like this have Nothing to connect them with the constitution as matters of government.
I believe there is a real Change working in Virginia. Mr. Contee of Maryland, now at New York, mentioned some Circumstances with regard to Mr. R. H. Lee that may be worth your possessing yourself of for the information of Mr. King. I am unacquainted with Mr. Contee but I am told he spoke of several things which promise a Change of Conduct, tho perhaps not of Opinion on the part of Mr. Lee. I am informed also that Col. Grierson has written in these terms “that the game is up for George has been undoing all that they have done.[”] The person who mentioned this to Me told Me he had seen the letter. Connecticut I hope will have influence every where especially in New York & Massachussets.
I observe Consolidation is the great Object of Apprehension in New York. The same thing, the benefits of State sovereignty, is the difficulty in my opinion most generally prevailing. It does all the Mischief in Pennsylvania. I have therefore thought a few well-tempered papers on this point might be useful & have commenced them under the signature of the freeman in this days Gazettee, of wch. I send you a copy. It is incorrectly printed & hastily written for at this time I happen to be very much engaged. I wish I had time and more talents for the duty. I trust however some good may happen from them & little harm. Should they be of any use in New York or Massachussets it may be well to republish them there. I am with great truth, Sir, your most respectf. h. Servant
Tench Coxe
I add a second copy of the freeman, one of wch. perhaps it may be useful to send for republication to Mr. King.
